Citation Nr: 9904059	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-06 559	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from February 1986 to July 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating actions of November 
1992 and August 1994 by the Los Angeles, California RO.  The 
veteran subsequently relocated to Ohio, and his claims are 
now adjudicated by the Cleveland, Ohio RO.  

By decision of October 1997, the Board, in pertinent part, 
remanded the issues of service connection for lung, right 
shoulder, and right knee disorders for further development of 
the evidence and for due process development.  All requested 
development was subsequently completed by the RO, and the 
appeal was returned to the Board.  Although this case was 
remanded for application of VA regulations pertaining to 
Persian Gulf War claims, upon further consideration of the 
evidence of record, the Board finds that the veteran's claims 
are chiefly related to events pre-dating his service in the 
Persian Gulf War.  

The issue of service connection for a right knee disorder is 
the subject of the REMAND portion of this decision, below.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he currently suffers from a right 
shoulder disorder which is due to administration of a plague 
vaccine in service.  He also asserts that a lung disorder had 
its onset in service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
claim for service connection for a right shoulder disorder, 
and that the veteran has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for a lung disorder is well-grounded.


FINDINGS OF FACT

1. All development necessary for an equitable disposition of 
the veteran's appeals has been accomplished.

2. A lung disorder is not currently objectively demonstrated, 
and the claim for service connection for a lung disorder 
is not plausible.

3. According to competent medical opinion, a right shoulder 
disorder manifested by crepitation is a residual of 
vaccination in service.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for 
a lung disorder.  38 U.S.C.A. § 5107(a) (West 1991).

2. A right shoulder disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records reflect that in October 
1986 he complained that he had had lung congestion and 
wheezing for the previous 10 days.  The examiner noted 
diffuse inspiratory and expiratory wheezes and musical 
rhonchi.  Medication and an inhaler were dispensed.  No 
further problems were noted.

The veteran was given a Plague I shot in the right shoulder 
in October 1988.  The next day he reported a possible 
reaction to the shot and that he had right shoulder soreness.  
The examiner noted a pink color and swelling, but noted that 
there was no infection.  "Shot reaction" was the assessment.  
2 days later, there was some discoloration at the site, and 
swelling was again noted.  The veteran complained of 
discomfort.  

On physical examination of December 1990, the veteran 
reported a history of shortness of breath and an abscess 
caused by a reaction to plague vaccine.  The lungs and chest 
were normal on examination, and no shoulder disorder was 
noted.  

In January 1991, the veteran was seen in an emergency room 
for persistent fever.  The chest was reported to be clear, 
and the assessment was pharyngitis. 

A February 1991 medical consultation report for health issues 
not pertinent to this appeal notes that the veteran was a 
combat medic at that time.  Another February 1991 report 
notes that the veteran complained of burning in the chest, 
and coughing due to throat irritation.  In February 1991, the 
veteran was seen in an emergency room for a cough and fever.  
Antibiotics were given.  The chest was reported to be clear.  
The assessment was right lower lung pneumonia.  

An August 1991 chest X-ray showed pneumonia in the right 
lower lobe.  The X-ray report noted that the veteran had a 
cough and a temperature above 100 degrees.
A January 1992 chest X-ray was negative.  

In a report of medical history on separation examination of 
July 1992, the veteran reported a history of shortness of 
breath, pain or pressure in the chest, and possible 
arthritis, rheumatism, or bursitis.  On examination, the 
lungs, chest, and upper extremities were normal.

In August 1992, the veteran submitted a claim for service 
connection for a right shoulder disorder and pneumonia.  In 
an addendum to the claim subsequently that month, the veteran 
added "smoke inhalation" from oil fires in Kuwait to his 
claim.

In September 1992, the veteran underwent a VA examination.  
The orthopedic portion of the report noted that the veteran 
reported right shoulder pain and swelling on cold days.  The 
examiner noted abduction of the right shoulder to 180 degrees 
with no pain.  There was full external and internal rotation, 
and full flexion to 180 degrees, without any discomfort.  
There was no current tenderness or swelling, and no palpable 
defect.  The diagnosis was multiple somatic complaints having 
little to do with objective pathology obtained from physical 
examination.  The general medical portion of the VA 
examination report noted that the lungs were within normal 
limits.  There were no complaints concerning the lungs.  The 
examiner noted that the veteran reported some shoulder pain 
due to an allergic reaction.  The relevant diagnosis was 
arthralgia of the right shoulder.  

In an August 1994 RO rating decision, service connection for 
lung and right shoulder disorders was denied.  The decision 
noted that the claim for "smoke inhalation" was not well-
grounded, in that "smoke inhalation" itself was not a 
disability, and thus could not be considered in the decision. 

In his Substantive Appeal received in January 1995, the 
veteran reported that he could not abduct his right arm 
because of shoulder pain, and also reported a grinding "pop" 
of the shoulder with chronic deltoid muscle pain.  He 
reported that the muscle pain increased in cold weather.  

On clinical evaluation at a military medical facility in 
February 1995, the veteran reported a history of pain or 
pressure in the chest, and swollen or painful joints.  On 
examination, the lungs and chest were reported to be clear  
The examiner noted that the veteran could not abduct the 
right shoulder past 90 degrees.

On VA examination of March 1995, the examiner reviewed the 
veteran's medical history.  On examination, the right 
shoulder currently showed no swelling or deformity; 
crepitation and pain on motion were noted.  Abduction and 
flexion were performed to 140 or 150 degrees, extension to 30 
degrees, and internal and external rotation was performed to 
80 degrees.  Adduction was to 30 degrees.  Good shoulder 
strength was noted.  There was no rotator cuff weakness.  The 
relevant diagnosis was "residual of a reaction to a 
vaccination to the right shoulder."

On VA respiratory examination of March 1995, the examiner 
noted the veteran's history of pneumonia in service and smoke 
inhalation in Kuwait.  The veteran currently complained of a 
cough productive of sputum, and that brisk walking caused 
shortness of breath and gagging.  The examiner noted that the 
veteran was not currently in any respiratory distress.  On 
examination, there was no clubbing or cyanosis of the 
fingers.  No wheezing was heard, even on maximum forced 
expiration.  The diagnoses were status-post pneumonia with no 
residuals; status post smoke inhalation; and normal lungs on 
physical examination.  

The examiner further noted that the veteran was to undergo a 
pulmonary function test (PFT), but no such report is 
contained in the claims file.  The claims file reflects that 
the RO noted that the report was missing, and specifically 
requested that the report be supplied; however, the claims 
file also indicates that the VA medical center reportedly had 
no further record of a PFT for the veteran.  

In April 1995, the veteran testified before an RO hearing 
officer that he was a medical specialist in the Army during 
active service.  He testified that a previously- recommended 
PFT had not been completed due to his current chest cold, and 
that one might be scheduled for a future date, but that he 
had not yet received an order to report for such test.  He 
testified that, post service, he had worked as a medical 
assistant for a private physician, but did not work there 
anymore.  He reported that the private physician had examined 
him and indicated that nothing could be done for his 
orthopedic disorders affecting the knee and shoulder, other 
than to dispense anti-inflammatory medication.  The veteran 
testified that he was twice vaccinated for the plague during 
service.  After the 1st vaccination, the shoulder swelled to 
approximately the size of 2 softballs.  He testified that he 
had redness, itching, fever, and cold sweats.  He testified 
that no doctor was available at his military post for the 1st 
2 days of the shoulder swelling, but that a medic aspirated 
his shoulder twice in 2 days, and antibiotics were dispensed.  
On the 3rd day, a doctor arrived and noted the veteran's 
temperature of 104 degrees, and immediately returned him for 
treatment to a hospital.  He testified that his shoulder was 
currently very sore, and that he took warm showers just to 
loosen it.  He further indicated that cold weather caused 
stiffness, that lifting the right arm caused pain in the 
trapezius muscle, that rotation of the shoulder caused a 
popping noise, and that his private physician had noted the 
popping.  He also testified that carrying a briefcase caused 
pain and paresthesias in the shoulder; that the pain started 
in the shoulder and traveled to the neck; and that he noticed 
continuous popping and grinding of the shoulder.  He 
testified that he was right-handed, but currently had to do 
anything involving overhead arm use, such as changing a light 
bulb, with the left hand because any lifting of the right arm 
above shoulder level caused pain.  He testified that he had 
demonstrated shoulder muscle spasms to his private doctor.  

Regarding his lung disorder, the veteran testified that 
during service but prior to going to Kuwait, he had about two 
episodes of pneumonia per year.  He did not think that he had 
pneumonia prior to active service.  He testified that he was 
exposed to oil smoke in Kuwait, and almost immediately began 
to experience esophageal reflux.  He was medically evacuated 
back to the United States for that problem, but since that 
time he felt that he had chest colds more easily.  He 
testified that he was more susceptible to chest colds than 
the average person, and that when he had chest colds, he 
could barely breathe at all, but thought that this was caused 
more by his reflux problem.  He testified that he wheezed 
during normal activities.  

The veteran also testified to the effect that he had asked 
the private doctor for whom he had previously worked to write 
a report regarding his medical disorders, and that he would 
forward the report to the RO immediately upon receipt.

A Hearing Officer's Decision dated in September 1995 noted 
that no private medical records had been received from the 
veteran.  

By letter of January 1997, the RO requested the veteran to 
sign a form authorizing the release to the VA of medical 
information from his private physician.  There is no record 
in the claims file that the veteran signed and returned this 
release form to the RO, or that the RO letter to the veteran 
was returned by the Post Office as undeliverable.

By letter dated in November 1997, the RO requested the 
veteran to furnish any additional medical evidence, including 
private medical evidence, that he wished to have considered 
in connection with his claims.  There is no record in the 
claims file that the veteran submitted any additional 
evidence, or that the RO letter to the veteran was returned 
by the Post Office as undeliverable.

In December 1997, the veteran underwent a VA general medical 
examination.  The examiner reported that he had reviewed the 
veteran's claims folder and that the veteran denied having 
any current lung problem. According to the examiner, the 
veteran also no longer claimed to have any lung disorder 
attributable to service in the Persian Gulf War.  The veteran 
reported that he did not have shortness of breath on climbing 
2 flights of stairs, and that he could walk around the block 
without problem.  On examination, the lungs were noted to be 
completely normal.  The examiner also reported that the 
veteran did not have any sputum production or peripheral 
cyanosis.  Breath sounds in both lung fields were normal.  
There were no rales.  X-rays showed clear lungs.  The 
diagnoses were normal pulmonary examination, and denial of 
any lung problem as a result of the Persian Gulf War.  

On VA orthopedic examination of December 1997, the examiner 
noted the veteran's history of vaccinations to the right 
shoulder, with no other apparent history of trauma to that 
joint noted after the examiner's review of the claims folder.  
The veteran reported a little crepitation, with aching, 
soreness, or pain with heavy use.  On examination, there was 
excellent strength and range of motion of the right shoulder, 
with no current tenderness, soreness or pain.  There was no 
atrophy or instability.  Slight crepitation at the limits of 
motion was found.  X-rays of the shoulder showed evidence of 
minimal arthritis in the acromioclavicular joint and 
irregularity of the scapula, suggesting the possibility of 
old trauma.  Also shown was evidence of many old healed 
fractured ribs on the right.  The diagnosis was residual of 
vaccination of the right shoulder.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability due to disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Furthermore, the VA shall pay compensation to a Persian Gulf 
War veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms 
involving the respiratory system provided that such 
disability became manifest to a degree of 10 percent or more 
not later that December 31, 2001, and cannot be attributed to 
any known clinical cause.  Compensation shall not be paid 
under this section if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia Theater of 
Operations during the Persian Gulf War, or if there was 
affirmative evidence of a supervening condition, or if the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  See 38 C.F.R. § 3.317 
(1998).

A.  Service Connection for a Lung Disorder.

The threshold question with respect to any claim for service 
connection is whether the veteran has met his initial burden 
of submitting evidence to show that the claim is well-
grounded, meaning plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the 
absence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en 
banc); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran must satisfy 3 elements for each claim for 
service connection to be well-grounded.  1st, there must be 
competent evidence of a current disability (a medical 
diagnosis).  2nd, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  3rd, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic disorder in 
service, or during an applicable presumption period, and 
still has such disorder.  Such evidence must be medical, 
unless it relates to a disorder as to which lay observation 
is competent.  If the chronicity provision is not applicable, 
a claim may still be well-grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the disorder is observed during service or 
during any applicable presumption period, if continuity of 
symptomatology is demonstrated post service, and if competent 
evidence relates the present disorder to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Initially, the Board finds that all actions requested in its 
prior Remand Order have been accomplished to the extent 
possible.  In its instructions to the RO, the Board requested 
that the RO undertake development pursuant to the regulatory 
provisions applicable to Persian Gulf War veterans.  The RO 
undertook such development, and the veteran underwent 
appropriate examinations of the lungs and right shoulder.  
Although the RO requested the veteran to authorize release to 
the VA of his private medical records, or, in the 
alternative, furnish the RO any private medical records 
pertaining to the disorders at issue, the veteran did not 
respond to either request.  In April 1998, the RO affirmed 
the denials of the claims on the grounds that the evidence of 
record did not establish a basis for the grants of service 
connection under the regulations applicable to veterans of 
the Persian Gulf War. 

Regarding the claim for service connection for a lung 
disorder, the Board notes that the record shows diagnoses of 
pneumonia on two occasions in service, but the separation 
examination report is negative for any lung disorder or 
residuals thereof.  Additionally, there is no competent 
evidence that the veteran currently suffers from any 
residuals of pneumonia or any other lung disorder.  

Early post-service and current medical records also reflect 
no objective findings of a lung disorder.  A September 1992 
VA examination report reflects that there were no lung 
complaints.  In December 1997, the veteran denied any further 
problems with his lungs, and a VA examiner again found the 
lungs to be normal.  

The veteran testified in April 1995 that he was a medical 
specialist during service; that he had worked as a medical 
assistant for a private physician; that he thought that he 
got chest colds more easily since service; and that he had 
increased breathing problems during chest colds.  Regarding 
the veteran's testimony and assertions, the Board notes that, 
although he is not a medical doctor, the veteran has some 
medical experience as a medic.  Even in view of this, 
however, the Board must conclude that there is no competent 
medical evidence of a current lung disability.  The only 
evidence tending to support the claim is the veteran's 
earlier claims of a lung disorder caused either by residuals 
of pneumonia, or, in the alternative, by smoke inhalation in 
the Persian Gulf.  Most recently, however, the veteran has 
reported to a VA medical examiner that he has no current lung 
disorder.  However, even assuming arguendo that the veteran 
had maintained that a lung disorder currently exists, the 
medical evidence fails to show a current disability of the 
lungs.  On that record, the Board concludes that a lung 
disorder is not currently medically demonstrated.  In the 
absence of evidence of the current existence of a claimed 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, because 
there are no current findings showing the existence of a lung 
disorder, the additional regulatory provisions for the 
establishment of service connection under 38 C.F.R. § 3.317 
do not apply to the appellant. 

In the absence of competent evidence to support the claim for 
service connection for a lung disorder, the Board finds that 
the claim is not well-grounded, and the appeal is denied.  As 
such, the VA has no duty to assist the veteran in further 
developing facts pertinent to the claim.  See Epps, 126 F.3d 
at 1468.  Furthermore, the Board is aware of no circumstances 
in this matter that would put the VA on notice that any 
additional relevant evidence may exist which, if obtained, 
would well-ground the claim for service connection for a lung 
disorder.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).

The Board deems its analysis as sufficient to inform the 
veteran of the elements necessary to submit a well-grounded 
claim for service connection for a lung disorder, and the 
reasons and bases why his current claim has been denied.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

B.  Service Connection for a Right Shoulder Disorder

The Board finds that the claim for service connection for a 
right shoulder disorder is well-grounded, meaning that it is 
plausible.  See 38 U.S.C.A. § 5107(a).  The Board also finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable disposition of 
the claim has been obtained to the extent possible.  The 
Board knows of no additional relevant evidence that might be 
available.  Therefore, no further assistance to the veteran 
with respect to the development of the evidence is required.  

The evidence in this case demonstrates that the veteran 
currently has a right shoulder disorder recently diagnosed to 
be a residual of inservice vaccination of that shoulder.  The 
Board also notes that such a disorder was not diagnosed at 
the time of the veteran's separation from active service, but 
that treatment for such residuals was noted in the service 
medical records, and the veteran reported an abscess during 
an examination 2 years later.  Since separation from service, 
continuity of the veteran's right shoulder complaints has 
been documented, and competent medical evidence has indicated 
that the veteran has residuals, albeit mild, from the 
inservice vaccination.  Although the recent record shows 
arthritis of the right acromioclavicular joint, no medical 
examiner has diagnosed arthritis to be a residual of the 
vaccination; instead, signs of old trauma to the scapula and 
ribs were noted.  However, the Board notes that the VA 
examiner in December 1997 reported slight crepitation of the 
right shoulder associated with the diagnosed residuals of 
vaccination, and there is no contradictory medical evidence 
on this point.  Noting that medical opinion, the Board finds 
that the veteran currently has residuals of an inservice 
vaccination of the right shoulder manifested by crepitation, 
and that the evidence supports the grant of service 
connection for such right shoulder disorder on a direct 
service-incurrence basis.  


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for a lung 
disorder, the appeal is denied.

Service connection for a right shoulder disorder is granted.


REMAND

The veteran's service medical records reflect that he fell, 
striking the right knee.  The assessment was patellar 
contusion.  At one time, he was issued a knee brace for the 
right knee.  The records also shows that he had an old 
childhood knee injury with possible tendon surgery.  His 
separation examination report notes a status-post puncture 
wound 5 years ago with a scar and right patellar pain and 
discomfort.  

Since separation from service, the veteran's symptoms and 
complaints have continued.  In March 1995, residuals of a 
right knee injury were diagnosed by the VA.  In December 
1997, a VA examiner noted that the veteran reportedly wore a 
knee brace during sports activities, and complained of 
occasional pain, soreness and tenderness along the medial 
compartment.  Except for medial joint line tenderness, there 
were no current symptoms, and right knee strain was 
diagnosed.

As the record shows that the veteran suffered some trauma to 
his right knee in service (based on his complaints and the 
diagnoses noted), and that he currently has a right knee 
disorder, and in light of his continuing symptoms in the 
post-service years, the Board finds that additional 
development of the evidence with respect to the etiology of 
the veteran's current right knee disability is necessary 
prior to an appellate decision in this case.  Accordingly, 
this case is REMANDED to the RO for the following action:

1. The RO should contact the veteran and 
request him to furnish the names and 
addresses of, and dates of treatment 
by, any providers of medical 
treatment for his right knee disorder 
from 1997 to the present time.  
Thereafter, the RO should request and 
associate with the claims folder 
copies of all such records.  If any 
search for records yields negative 
results, that fact should clearly be 
documented in the claims folder.

2. After any pertinent records have been 
obtained, the RO should afford the 
veteran a VA orthopedic examination 
of his right knee to determine the 
nature and etiology of his current 
right knee disability.  After a 
comprehensive examination and a 
thorough review of the claims folder 
(to include a copy of this REMAND 
Order), the examiner should render an 
opinion for the record as to whether 
it is at least as likely as not that 
any current right knee disorder is 
related to any incident of service, 
including a knee injury.  All 
clinical findings and the complete 
rationale for all opinions expressed 
and conclusions reached (to include 
recitation to pertinent medical 
evidence of record) should be set 
forth in a written examination 
report.

3. Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of 
the abovementioned development has 
been completed in full.  If any 
development is incomplete or 
deficient in any manner, appropriate 
corrective action should be 
undertaken.

4. Thereafter, the RO should 
readjudicate the claim for service 
connection for a right knee disorder.  
If the determination remains 
unfavorable to the veteran, he and 
his representative should be 
furnished a Supplemental Statement of 
the Case, and afforded a reasonable 
opportunity to respond before the 
claims folder is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and the Board expresses no 
opinion as to the ultimate outcome of the case.  No action is 
required of the veteran until he receives further notice.

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Veterans Appeals (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1996) 
(Historical and Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).

- 16 -


